Citation Nr: 0315996	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-00 191A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skull or head 
fracture or deformity, to include a lump on the head.

2.  Entitlement to service connection for an eye or vision 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Los 
Angeles, California, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for residuals of a 
skull fracture, an eye or vision disorder, a neck disorder, 
and migraine headaches.  In June 2002, the Board remanded the 
case for the development of additional evidence relevant to 
all of those claims.  In a February 2003 rating decision, the 
RO granted service connection for status post head trauma 
with residual left-sided headaches, and for chronic neck 
strain, and continued the denials of service connection for 
an eye or vision disorder and residuals of a skull fracture.

The veteran has continued his appeal for service connection 
for the claimed conditions for which service connection 
remains denied.  He has indicated that he continues to seek 
service connection for a bump on his head and for an eye or 
vision disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a lump on the left side of the top of his 
head incurred from a head injury during service.

3.  Blepharitis and a sty treated in service were acute and 
resolved without residual pathology.

4.  A small benign corneal scar on the left eye was not 
incurred during service.


CONCLUSIONS OF LAW

1.  A lump on the left side of the top of the veteran's head 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  No current eye or vision disorder was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains service medical 
records, private and VA medical records, statements from the 
veteran and members of his family, and a recent VA medical 
examination that addresses the claimed conditions.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the February 1998 and 
February 2003 rating decisions, an October 1998 statement of 
the case (SOC), the June 2000 Board remand, and supplemental 
statements of the case (SSOCs) dated in February 2003 and 
March 2003.  These documents together relate the law and 
regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding that claim.  In letters 
dated in 2001 and 2002, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claims, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

II.  Skull or Head Fracture or Deformity

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  The veteran reports that he 
has disability residual to a head injury during service.  
Service connection has been established for residuals of a 
head injury, including headaches.  The condition related to 
head injury for which the veteran continues to seek service 
connection is a residual fracture, bump, or deformity of the 
skull or head.

The veteran's service medical records reflect that he was 
seen in December 1974 for a two-inch laceration on his scalp.  
The veteran reported having hit his head on a hatch on the 
ship on which he was serving.  The wound was cleaned and 
sutured, and the veteran was given pain medication and 
instructed to rest.  The sutures were removed one week later.

In January 1999, the veteran sought treatment for left-sided 
headaches that he reported having since his head injury in 
service.  Examination of the head revealed that the left 
vertex was higher than the right.  Skull x-rays showed no 
evidence of a fracture.  An MRI of the brain taken in January 
2000 was normal.

In 2001, the veteran's wife wrote that she had known him 
since 1977, and that for as long as she had known him he had 
had a deformity on the top of the left side of his head.  In 
June 2002, the veteran's brother, who is a physician, wrote 
that he had seen a large lump on the left side of the 
veteran's head when he saw him in mid-1976.

On VA examination in December 2002, the veteran reported that 
a large lump remained on the left side of his head after the 
laceration on his head during service healed.  The examiner 
noted a prominent swelling in the left frontal aspect of the 
skull, behind the hairline.  The swelling was firm and 
nontender.

The veteran asserts that he continues to have a lump on his 
head at the site of his head injury during service.  His 
family members relate having observed a lump while the 
veteran was in service, and the lump has been observed by 
physicians in recent years.  There is adequate competent 
evidence that the lump on the top left side of the veteran's 
head was incurred in service.  Service connection for the 
lump is granted.

III.  Eye or Vision Disorder

Refractive error of the eye is not a disease or injury for 
purposes of establishing entitlement to VA disability 
compensation.  38 C.F.R. § 3.303(c).

On his September 1974 service entrance examination, the 
veteran's vision was found to be 20/20 bilaterally.  In 
November 1974, he received outpatient treatment for itching 
of his lower eyelids, and crusting, injection, and a scratchy 
feeling in the eyes.  The examiner's impression was 
blepharitis, and an ophthalmic ointment was prescribed.  In 
May 1977, he was seen for a sty in his right eye.  In the 
veteran's August 1977 service separation examination, his 
vision was 20/20 bilaterally, and no eye disorder was noted.

The veteran contends that he has eye and vision problems as a 
result of a head injury he sustained during service.  Private 
treatment notes dated from 1982 to 2000 reflect that the 
veteran was seen on several occasions for prescriptions for 
corrective lenses.  Notes of VA outpatient treatment in 
January 1999 reflect that the veteran's eyes appeared normal.

In June 2002, the veteran's brother, who is a physician, 
wrote that the veteran's had been very red when he saw him in 
mid-1976.

On VA examination in December 2002, the veteran reported that 
he had headaches following a head injury during service.  He 
stated that he was diagnosed in 1980 as having a refractive 
error, and he was prescribed glasses.  He indicated that his 
headaches became less frequent after he got glasses.  The 
examiner found that the veteran had mild to moderate 
hyperopia with mild astigmatism bilaterally.  The veteran's 
best corrected vision was 20/20 bilaterally.  Visual fields 
were full bilaterally.  The eyes were clear except for a one-
millimeter dense corneal scar at the inferior periphery of 
the left eye.  The examiner described the scar as benign.  
The examiner wrote:

In reference to his eyes, I do not think 
that the head trauma caused any damage to 
the eyes.  I believe that the problem he 
had with his eyes was an uncorrected 
refractive error and since he was 
prescribed glasses in the 1980s, he has 
not had any eye problems.

Recent examination does not show that the veteran currently 
has eye or vision problems other than refractive error and a 
small benign corneal scar.  The blepharitis and sty that were 
treated during service were not seen at separation from 
service or after.  Refractive error was first noted after 
service, and service connection may not be granted for 
refractive error.  38 C.F.R. § 3.303(b).  There is no medical 
finding or opinion that the veteran has any current eye or 
vision disorder related to disease or injury during service.  
The Board finds that the preponderance of the evidence is 
against service connection for an eye or vision disorder.


ORDER

Entitlement to service connection for a lump on the head is 
granted.

Entitlement to service connection for an eye or vision 
disorder is denied




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

